





MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT
Maxim Integrated Products, Inc., a Delaware corporation (the “Company”),
pursuant to its 1996 Stock Incentive Plan (the “Plan”) has granted to Grantee an
award of performance shares (the “Performance Shares”). The Performance Shares
are subject to all of the terms and conditions in this Performance Share
Agreement and any appendix for Grantee’s country 1(the “Appendix,” and together
with the Performance Share Agreement, the “Agreement”) and the Plan. Unless
otherwise defined herein, capitalized terms shall have the meaning ascribed to
such terms in the Plan.
1.Company’s Obligation to Pay. Each Performance Share represents a value equal
to the Fair Market Value of a Share on the date it becomes vested. Unless and
until the Performance Shares will have vested in the manner set forth in
Sections 2 and 4, Grantee will have no right to payment of any such Performance
Shares. Prior to actual payment of any vested Performance Shares, such
Performance Shares will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
2.Vesting Schedule; Number of Performance Shares. Subject to Sections 3 and 4,
the Performance Shares awarded by this Agreement will vest in Grantee on August
15, 2022 (the “Vesting Date”) to the extent the performance goals set forth in
Schedule A are attained, subject to Grantee’s Continuous Status as an Employee,
Director or Consultant through the Vesting Date. Vesting may be suspended during
any unpaid leave of absence, unless continued vesting is required by Applicable
Laws or unless continued vesting is approved by the Company in writing.
3.Forfeiture upon Termination of Continuous Status as an Employee, Director or
Consultant. Subject to Sections 2 and 4, if Grantee’s Continuous Status as an
Employee, Director or Consultant ceases for any or no reason, the then-unvested
Performance Shares awarded by this Agreement will thereupon be forfeited at no
cost to the Company and Grantee will have no further rights thereunder.
For purposes of these Performance Shares, Grantee’s Continuous Status as an
Employee, Director or Consultant will be considered terminated (regardless of
the reason for such termination and whether or not such termination is later
found to be invalid or in breach of Applicable Laws or the terms of Grantee’s
employment or service agreement, if any) effective as of the date that Grantee
is no longer actively providing services and will not be extended by any notice
period (e.g., Grantee’s period of employment would not include any contractual
notice period, statutory notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where Grantee
is rendering services or the terms of Grantee’s employment or service agreement,
if any). The Administrator shall have the exclusive discretion to determine when
Grantee is no longer actively providing services for purposes of these
Performance Shares (including whether Grantee may still be considered to be
actively providing services while on leave of absence).
4.Termination due to Retirement. If Grantee’s Continuous Status as an Employee,
Director or Consultant is terminated due to Retirement, as determined in the
sole discretion of the Administrator in accordance with the procedures set forth
in Section 4(b), on a date that is no earlier than twelve (12) months following
the Grant Date, Grantee will continue to be eligible to vest in all unvested
Performance Shares as if Grantee’s Continuous Status as an Employee, Director or
Consultant had not terminated, subject to the terms of this Section 4.
(a)For purposes of this Agreement, a termination due to “Retirement” means a
termination by Grantee on or after Grantee both has reached the age of
fifty-five (55) and has completed ten (10) years of Continuous Status as an
Employee, Director or Consultant as of the termination date, as determined in


1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.



--------------------------------------------------------------------------------





the sole discretion of the Company. For purposes of this Section 4, a
“termination” shall not include: (i) a termination by the Company “for cause,”
as determined in the sole discretion of the Company, (ii) a resignation by
Grantee after being notified that the Company has elected to terminate Grantee’s
Continuous Status as an Employee for cause, (iii) a termination or resignation
by Grantee during the pendency of an investigation with respect to Grantee or
while Grantee is on a performance improvement plan, or (iv) any other
circumstance upon which the Company determines in good faith Grantee is not in
good standing at the time of such termination at the sole discretion of the
Company.
(b)A termination of Grantee’s Continuous Status as an Employee, Director or
Consultant shall not be considered to be a termination due to Retirement unless
(i) in the case of a voluntary resignation by Grantee, Grantee provides notice
to the Company of Grantee’s intention to terminate due to Retirement to be
effective on a specified date approved by the Company, and such notice is
provided at least three months prior to the approved Retirement date (the
“Retirement Request”), (ii) the Retirement Request is approved by the
Administrator, it in its sole discretion, prior to the specified date of
Retirement and (iii) unless otherwise requested by the Company, Grantee
continues in Continuous Status as an Employee, Director or Consultant through
the specified date of Retirement, or such earlier date determined in the sole
discretion of the Company. Unless otherwise determined by the Administrator, if
the Retirement Request is approved and Grantee elects not to terminate his or
her Continuous Status as an Employee, Director or Consultant on the specified
date of Retirement, then Grantee shall be required to submit a new Retirement
Request to the Administrator in order to benefit from the vesting benefits
contemplated under this Section 4.
(c)The continued eligibility to vest in Performance Shares subsequent to
Grantee’s Retirement is conditioned upon:
(i)Release of Claims: Grantee’s execution at the time of Grantee’s Retirement of
a release of claims in a form and manner specified by the Company;
(ii)Proprietary Information and Inventions Agreement: for the two (2)-year
period following the date of Retirement, Grantee’s compliance with the terms of
the Company’s Proprietary Information and Inventions Agreement;
(iii)Non-Disclosure: Grantee not disclosing to anyone or making use of any
Proprietary Information (as defined below), unless Grantee has obtained prior
written consent of the Company or when required to do so by legal process by any
governmental agency having supervisory authority over the business of the
Company, or by any administrative or legislative body that requires Grantee to
divulge, disclose, or make accessible such information. If so ordered, Grantee
will give prompt written notice to the Company in order to allow the Company the
opportunity to object to or otherwise resist such order. For the purpose of this
Agreement, “Proprietary Information” shall mean all information that was or will
be developed, created, or discovered by Grantee (or others) for or on behalf of
the Company, or that became or will become known by, or was or is conveyed to
the Company and has commercial value in the Company’s business. By way of
illustration but not limitation, “Proprietary Information” includes information
about circuits, mask works, layouts, trade secrets, computer programs, source
and object codes, designs, technology, ideas, know‐how, processes, formulas,
compositions, data, techniques, improvements, inventions (whether patentable or
not), works of authorship, business and product development plans, the salaries
and terms of compensation of other employees, customers, and other information
concerning the Company’s actual or anticipated business, research or
development, including but not limited to new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices,
costs, suppliers, and customers or that is received in confidence by or for the
Company from any other person. Grantee understands that the Company has
expended, and will continue to expend significant amounts of time, effort, and
money in the procurement of its Proprietary Information, that the Company has
taken all reasonable steps to protect the secrecy of Proprietary Information,
that the Proprietary Information is of critical importance to the Company, and
that a violation of this covenant would seriously and irreparably impair and
damage the business of the Company;


1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.



--------------------------------------------------------------------------------





(iv)Non-Disparagement: Grantee not making statements or representations, or
otherwise communicating, directly or indirectly, in writing, orally, or
otherwise, or taking any action which may, directly or indirectly, disparage the
Company or any Parent or Subsidiary or any of its officers, directors,
employees, advisors, businesses, or reputations, other than truthful statements
or disclosures that are required by applicable law, regulation, or legal
process; and
(v)Other than California: If Grantee is located in a jurisdiction other than
California and certain other jurisdictions as determined by the Company,
Grantee’s compliance with the following covenants:
(A)subject to applicable law, for the greater of the two (2)-year period
following the date of Grantee’s termination of Continuous Status as an Employee,
Director or Consultant or the remainder of the vesting period, Grantee shall not
engage in any services that are similar or substantially related to the services
Grantee performed while in Continuous Status as an Employee, Director or
Consultant for a Competitor (as defined below) of the Company as an employee,
consultant, principal, agent, officer, director, joint venturer, member,
investor, employer, owner, partner, shareholder (except as a less than one
percent shareholder of a publicly traded company), or otherwise. For this
purpose, “Competitor” shall mean an entity or enterprise whose products,
services or activities include the development, manufacture, marketing or sale
of any product or service (a) which is competitive with, or will be competitive
with, the products or services of the Company (including products or services in
development by the Company), and (b) with respect to which Grantee: (i) was
involved to a material extent, (ii) supervised individuals who were directly
involved with such product or service, or (iii) otherwise had, or reasonably
should have had, knowledge of any Proprietary Information  pertaining to such
product or service at any time during the twelve (12) month period immediately
prior to the date of Grantee’s termination of Continuous Status as an Employee,
Director or Consultant, in any territory for which Grantee had any management
responsibility, role or oversight during the twelve (12) months prior to
Grantee’s date of termination of Continuous Status as an Employee, Director or
Consultant (the “Territory”); and
(B)subject to applicable law, for the greater of the two (2)-year period
following the date of Grantee’s termination of Continuous Status as an Employee,
Director or Consultant or the remainder of the vesting period, Grantee shall not
engage or be affiliated with any person(s) (including but not limited to a
Competitor), in the development, sale or marketing, including, but not limited
to the establishment of product or service prices, of any product or service in
the Territory that will compete with any product or service, in which Grantee
was involved to a material extent in the Territory at any time during the twelve
(12)-month period immediately prior to the date of Grantee’s termination of
Continuous Status as an Employee, Director or Consultant; or
(vi)Additional Requirements: The Company reserves the right to require Grantee
to enter into a local non-competition agreement and/or consulting agreement with
the Company, a Parent or a Subsidiary that shall have a term that will commence
on the date as designated by the Company and continue through the greater of the
two (2)-year period following the date of Grantee’s termination of Continuous
Status as an Employee, Director or Consultant or the remainder of the vesting
period, as permitted by applicable law.
(d)If the Company determines that Grantee violated any of the conditions of
Section 4(c)(ii) through (vi), Grantee agrees and covenants that (i) any
unvested portion of the Performance Shares shall be immediately forfeited; (ii)
if any part of the Performance Shares vested within the twelve-month period
immediately preceding a violation of Section 4(c)(ii) through (vi), upon the
Company’s demand, Grantee shall immediately deliver to the Company (A) a
certificate or certificates for Shares that Grantee acquired upon settlement of
such Performance Shares (or an equivalent number of Shares acquired on the
open-market or otherwise and/or (B) a cash amount equal to the Fair Market Value
of the Shares contemplated to be returned to the Company under this clause); and
(iii) the foregoing remedies set forth in this Section 4(d) shall not be the
Company’s exclusive remedies, which may include, among other remedies,
injunctive relief


1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.



--------------------------------------------------------------------------------





and damages that may be available to the Company. The Company reserves all other
rights and remedies available to it at law or in equity.
(e)Notwithstanding the foregoing provisions of Sections 4 (c)(ii) through (vi),
pursuant to the Defend Trade Secrets Act of 2016, Grantee shall not be held
criminally, or civilly, liable under any federal or state trade secret law for
the disclosure of a trade secret of the Company that is made in confidence
either directly or indirectly to a federal, state, or local government official,
or an attorney, for the sole purpose of reporting, or investigating, a violation
of law. Moreover, Grantee may disclose trade secrets of the Company in a
complaint, or other document, filed in a lawsuit, or other proceeding, if such
filing is made under seal. Finally, if Grantee files a lawsuit alleging
retaliation by the Company for reporting a suspected violation of the law,
Grantee may disclose the trade secret of the Company to his or her attorney(s)
and use the trade secret in the court proceeding, so long as Grantee files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order.
(f)Notwithstanding anything to the contrary herein, if the Company receives an
opinion of counsel that there has been a legal judgment and/or legal development
in Grantee’s country that likely would result in any favorable treatment of the
Performance Shares at Retirement under this Agreement being deemed unlawful or
discriminatory, the Company may, in its sole discretion, determine not to apply
such favorable treatment and treat the Performance Shares as set forth in the
remaining provisions of this Agreement.
5.Payment after Vesting. Any Performance Shares that vest in accordance with
Sections 2 and 4 will be paid to Grantee (or in the event of Grantee’s death, to
his or her legal heirs) in whole Shares, subject to Grantee satisfying any
applicable Tax-Related Items as set forth in Section 7 of this Performance Share
Agreement, within forty-five (45) days following the Vesting Date; provided,
however, that if the Change in Control (in the case of Section 7 of Schedule A)
is not a “change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5), then the cash equivalent of the portion of the Performance
Shares that vested at the closing of the Change in Control (calculated based on
the fair market value of the Shares on the date of the Change in Control) will
instead be paid on the Vesting Date.
6.Payments after Death. Any distribution or delivery to be made to Grantee under
this Agreement will, if Grantee is then deceased, be made to Grantee’s legal
heirs. Any such transferee must furnish the Company with (a) written notice of
his or her status as legal heir, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
7.Responsibility for Taxes. Grantee acknowledges that, regardless of any action
taken by the Company and/or the Parent or Subsidiary employing Grantee (the
“Employer”), the ultimate liability for any and all income tax (including U.S.
or non-U.S. federal, state, and/or local taxes), social insurance, fringe
benefit tax, payroll tax, payment on account or other tax-related items related
to Grantee’s participation in the Plan and legally applicable to Grantee or
deemed by the Company or the Employer in their reasonable discretion to be an
appropriate charge to Grantee even if legally applicable to the Company or
Employer (“Tax-Related Items”) is and remains Grantee’s responsibility and may
exceed the amount, if any, actually withheld by the Company or Employer. Grantee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Shares, including the grant of
the Performance Shares, the vesting of Performance Shares, the settlement of the
Performance Shares, the subsequent sale of any Shares acquired at settlement and
the receipt of any dividends; and (ii) do not commit and are under no obligation
to structure the terms of the grant or any aspect of the Performance Shares to
reduce or eliminate Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Grantee is subject to Tax-Related Items in
more than one jurisdiction, Grantee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Notwithstanding any contrary provision of this Agreement, no payment pursuant to
the Performance Shares will be made to Grantee, unless and until satisfactory
arrangements (as determined by


1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.



--------------------------------------------------------------------------------





the Administrator) have been made by Grantee with respect to the payment of all
Tax-Related Items which the Company determines must be withheld with respect to
the Performance Shares. The Administrator, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may require Grantee to
satisfy withholding obligations for Tax-Related Items, in whole or in part, by
one or more of the following (without limitation): (a) paying cash, (b)
withholding from Grantee’s wages or other cash compensation paid to Grantee by
the Company and/or the Employer, (c) selling a sufficient number of such Shares
otherwise deliverable to Grantee (on Grantee’s behalf pursuant to this
authorization without further consent) through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise), or
(d) withholding otherwise deliverable Shares, provided, however, that if Grantee
is a Section 16 officer of the Company under the Exchange Act, then the
obligation for Tax-Related Items will be satisfied only by one or a combination
of methods (a) through (c) above.
The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates in Grantee’s country, including maximum applicable rates, in which case
Grantee may receive a refund of any over-withheld amount in cash and will have
no entitlement to the Share equivalent. If the obligation for Tax-Related Items
is satisfied by withholding in Shares, Grantee is deemed to have been issued the
full number of Shares subject to the vested Performance Shares, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Performance Shares.
Notwithstanding anything in this section to the contrary, to avoid a prohibited
distribution under Section 409A of the Code, if Shares underlying the
Performance Shares will be withheld (or sold on Grantee’s behalf) to satisfy any
Tax-Related Items arising prior to the date of settlement of the Performance
Shares for any portion of the Performance Shares that is considered
“nonqualified deferred compensation” subject to Section 409A of the Code, the
number of Shares withheld (or sold on Grantee’s behalf) shall not exceed the
number of Shares that equals the liability for the Tax-Related Items.
If Grantee fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder, Grantee will permanently forfeit such Shares and
the Shares will be returned to the Company at no cost to the Company.
8.Acknowledgment of Nature of Plan and Performance Shares. In accepting the
Award, Grantee understands, acknowledges and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
(b)the Award of Performance Shares is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future Awards of
Performance Shares, or benefits in lieu of Performance Shares even if
Performance Shares have been awarded in the past;
(c)all decisions with respect to future Performance Shares, if any, will be at
the sole discretion of the Company;
(d)Grantee’s participation in the Plan is voluntary;
(e)Performance Shares and the Shares subject to the Performance Shares, and the
income from and value of same, are not part of normal or expected compensation
or salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, holiday pay, bonuses,
long-service awards, variable compensation, pension or retirement or welfare
benefits or similar mandatory payments;
(f)the Award of Performance Shares and the Shares subject to the Performance
Shares, this Agreement, the transactions contemplated hereunder and the vesting
schedule set forth herein shall not create a right of Grantee’s Continuous
Status as an Employee, Director or Consultant for the vesting period,


1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.



--------------------------------------------------------------------------------





for any period, or at all, or be interpreted as forming or amending an
employment or service contract with the Company, and shall not interfere with
Grantee’s right or the right of the Employer to terminate Grantee’s Continuous
Status as an Employee, Director or Consultant (if any) at any time;
(g)unless otherwise agreed with the Company, the Performance Shares and the
Shares subject to Performance Shares, and the income from and value of same, are
not granted as consideration for, or in connection with, the service Grantee may
provide as a director of a Parent or Subsidiary;
(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages arises from termination of
the Performance Shares, and no claim or entitlement to compensation or damages
shall arise from any diminution in value of the Performance Shares or Shares
received upon vesting of Performance Shares resulting from termination of
Grantee’s Continuous Status as an Employee, Director or Consultant (regardless
of the reason for the termination and whether or not such termination is found
to be invalid or in breach of employment laws in the jurisdiction where Grantee
is rendering services or the terms of Grantee’s employment or service agreement,
if any); and
(j)the following provisions apply only to Grantees resident outside the United
States:
(i)Performance Shares and the Shares subject to the Performance Shares, and the
income from and value of same, are not part of normal or expected compensation
or salary for any purpose; and
(ii)neither the Company, the Employer, nor any other Parent or Subsidiary shall
be liable for any foreign exchange rate fluctuations between Grantee’s local
currency and the United States Dollar that may affect the value of the
Performance Shares or of any amounts due to Grantee pursuant to the settlement
of the Performance Shares or the subsequent sale of any Shares acquired upon
settlement.
9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Grantee’s acquisition or sale of the underlying
Shares. Grantee should consult with his or her personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan.
10.Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to Grantee.
11.Notices. Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company, in care of Stock Administration at
Maxim Integrated Products, Inc., 160 Rio Robles Drive, San Jose, CA 95134,
United States of America, with a copy to the Corporate Secretary at 160 Rio
Robles Drive, San Jose, CA 95134, United States of America, or at such other
address as the Company may hereafter designate in writing. Any notices provided
for in this Agreement or the Plan shall be given in writing (including
electronic mail) and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to Grantee, five (5) days after deposit
in the United States mail, postage prepaid, addressed to Grantee at the address
specified above or at such other address as Grantee hereafter designate by
written notice to the Company.
12.Grant is Not Transferable. Except to the limited extent provided in Section
6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.



--------------------------------------------------------------------------------





13.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
14.Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any U.S. or non-U.S. state,
federal, local or other Applicable Law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Grantee (or Grantee’s legal heirs), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Company. The Company is under no obligation to register or qualify the
Shares with any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, the Company shall have unilateral authority to amend the
Agreement without Grantee’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.
15.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
16.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Grantee, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.
17.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Performance Shares awarded under the
Plan or future Performance Shares that may be awarded under the Plan by
electronic means or request Grantee’s consent to participate in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.
18.Data Privacy Notice and Consent. Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Grantee’s personal data as described in this Agreement and any other documents
related to the Performance Shares by and among, as applicable, the Employer, the
Company, its Parent and Subsidiaries for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan.
Grantee understands that the Company and the Employer may hold certain personal
information about Grantee, including, but not limited to, Grantee’s name, home
address and telephone number, email address, date of birth, social insurance,
passport or other identification number (e.g., resident registration number),
salary, nationality, job title, any shares or directorships held in the Company,
the Employer and/or any other Parent or Subsidiary, details of all Performance
Shares or any other entitlement to Shares or equivalent benefits awarded,
canceled, purchased, vested, unvested or outstanding in Grantee’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
Grantee understands that Data may be transferred to Morgan Stanley and its
affiliates, or such other stock plan service provider the Company may have
selected or may select in the future, which is assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Grantee’s country, or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Grantee’s country. Grantee
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of Data
by contacting his or her local human resources representative. Grantee
authorizes the recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the exclusive purpose of


1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.



--------------------------------------------------------------------------------





implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data to a broker, escrow agent or other
third party with whom the Shares received upon vesting of the Performance Shares
may be deposited. Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage Grantee’s participation in the
Plan.
Grantee understands that if he or she resides outside the United States, he or
she may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting Grantee’s
local human resource representative. Further, Grantee understands that he or she
is providing the consents herein on a purely voluntary basis. If Grantee does
not consent, or if Grantee later seeks to revoke his or her consent, his or her
Continuous Status as an Employee, Director, or Consultant with the Employer will
not be affected; the only consequence of refusing or withdrawing his or her
consent is that the Company would not be able to grant the Performance Shares or
other equity awards to Grantee, or administer or maintain such awards.
Therefore, Grantee understands that refusal or withdrawal of consent may affect
Grantee’s ability to realize benefits under the Performance Shares or otherwise
participate in the Plan. Grantee understands that for more information on the
consequences of Grantee’s refusal to consent or withdrawal of consent, Grantee
may contact Grantee’s local human resources representative.
19.Section 409A. Notwithstanding any other provision of the Plan or this
Agreement, for Grantees who are U.S. taxpayers, it is intended that the vesting
and the payments of Performance Shares shall qualify for exemption from or
comply with the application of Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply. The Company reserves the right (but
shall not be obligated), to the extent the Company deems necessary or advisable
in its sole discretion, to unilaterally amend or modify this Agreement as may be
necessary to ensure that all vesting and/or payments provided under this
Agreement are made in a manner that qualifies for exemption from or complies
with Section 409A of the Code or to mitigate any additional tax, interest and/or
penalties or other adverse tax consequences that may apply under Section 409A of
Code if compliance is not practical; provided, however, that the Company makes
no representation that the vesting or payments of Performance Shares provided
under this Agreement will be exempt from or compliant with Section 409A of the
Code, makes no undertaking to preclude Section 409A of the Code from applying to
the vesting and/or payment of Performance Shares provided under this Agreement
and does not guarantee that the Performance Shares or that the vesting or
payment of the Performance Shares will not be subject to taxes, interest and
penalties or any other adverse tax consequences under Section 409A of the Code.
Nothing in this Agreement shall provide a basis for any person to take any
action against the Company or any Parent or Subsidiary based on matters covered
by Section 409A of the Code, including the tax treatment of any amounts paid
under this Agreement.
20.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
21.Language. If Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different from the English version, the
English version will control.
22.Appendix. Notwithstanding any provisions in this Performance Share Agreement,
the Performance Shares shall be subject to any special terms and conditions for
Grantee’s country attached hereto in the Appendix. Moreover, if Grantee
transfers residence and/or employment to, or is considered a citizen or resident
for local law purposes of, one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Grantee to the
extent the Administrator determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Performance Share Agreement.
23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Grantee’s participation in the Plan, on the Performance
Shares and on any Shares acquired


1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.



--------------------------------------------------------------------------------





under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
24.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
25.Insider Trading Restrictions/Market Abuse Laws. Grantee acknowledges that
Grantee may be subject to insider trading restrictions and/or market abuse laws
in applicable jurisdictions, including the United States and Grantee’s country,
if different, which may affect his or her ability, directly or indirectly, to
acquire or sell, or attempt to sell, Shares or rights to Shares (e.g.,
Performance Shares) under the Plan during such times as Grantee is considered to
have “inside information” regarding the Company (as defined by the laws in the
applicable jurisdiction) or the trade in Shares or the trade in rights to Shares
under the Plan. Any restrictions under these laws or regulations may be separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Grantee acknowledges that it is his
or her responsibility to comply with any applicable restrictions, and Grantee is
advised to speak to his or her personal advisor on this matter.
26.Foreign Asset/Account Reporting; Exchange Controls. Grantee acknowledges that
Grantee’s country may have certain foreign asset and/or account reporting
requirements and/or exchange controls which may affect Grantee’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Shares) in a brokerage or bank account outside Grantee’s country.
Grantee may be required to report such accounts, assets or transactions to the
tax or other authorities in his or her country. Grantee also may be required to
repatriate sale proceeds or other funds received as a result of Grantee’s
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. Grantee further acknowledges
that it is his or her responsibility to be compliant with such regulations, and
Grantee should consult his or her personal legal advisor for any details.
27.Waiver. Grantee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Grantee or any
other grantee.
28.Governing Law/Choice of Venue. This Agreement and the Award of Performance
Shares granted hereunder shall be governed by, and construed in accordance with,
the laws of the State of California, U.S.A., without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award of Performance Shares or this Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of California, U.S.A., and agree
that such litigation shall be conducted only in the courts of Santa Clara
County, California, U.S.A., or the federal courts for the United States for the
Northern District of California, U.S.A., and no other courts, where this Award
of Performance Shares is made and/or to be performed.
By electronically approving the Award of Performance Shares through the Morgan
Stanley website, Grantee agrees to all of the terms and conditions described in
this Agreement (including any Appendix) and in the Plan. If the Award of
Performance Shares has not been expressly approved before the first vesting
date, Grantee understands and acknowledges that he or she will be deemed to have
agreed to all of the terms and conditions in this Agreement (including any
Appendix) and in the Plan.

SCHEDULE A


PERFORMANCE GOAL SCHEDULE


1 For the purposes of this Agreement, the phrase “Grantee’s country” refers to
any country whose laws and regulations apply to Grantee during the relevant time
period, as determined by the Company in its sole discretion. Grantee should
speak with his or her personal legal and tax advisor for more information as to
which countries this phrase may include, based on Grantee’s personal
circumstances.



--------------------------------------------------------------------------------





1.    Target Shares: The target number of Performance Shares is the number of
MSU shares set forth in Grantee’s 2018 Focal Review Cycle Memorandum (the
“Target Shares”). The actual number of Performance Shares that are eligible to
vest in accordance with the Vesting Schedule set forth in Section 2 of the
Agreement shall be based on the attainment level of Total Shareholder Return of
the Company relative to the Total Shareholder Return of the companies comprising
the XSD Index.
2.    Performance Period: The “Performance Period” shall mean July 1, 2018
through June 30, 2022, which shall also be comprised of the following annual
periods: (i) July 1, 2018 - June 30, 2019 (“Year 1”); (ii) July 1, 2019 - June
30, 2020 (“Year 2”); (iii) July 1, 2020 - June 30, 2021 (“Year 3”); and (iv)
July 1, 2021 to June 30, 2022 (“Year 4”), collectively the “Annual Measuring
Periods.”
3.    Performance Goal Vesting Requirements: The number of Performance Shares
that are eligible to vest shall be equal to the greater of (A) and (B), where:
(A) =
The product of (1) the Target Shares, multiplied by (2) Performance Attainment
Multiplier for the Performance Period;

(B) =
Sum of the Annual Banked Shares for each of the three Interim Periods.

“Annual Banked Shares” means the product of (1) the Annual Target Shares for an
Interim Period, multiplied by (2) the Performance Attainment Multiplier for the
corresponding Interim Period.
“Annual Target Shares” means a fraction, the numerator of which is the number of
Target Shares and the denominator of which is 4.
“Interim Period” means each of the following periods, each commencing on the
first day of the Performance Period and ending on the last day of each of Year
1, Year 2, and Year 3.
“Performance Attainment Multiplier” represents the attainment level of the
Company’s TSR for the Performance Period or applicable Interim Period, as
applicable, relative to the TSR of the companies comprising the XSD Index,
calculated based on the following formula, and which will be subject to a
maximum of 2:
1 + (4 x (Rank - 0.5)), where:
“Rank” means (N - MXIM) / (N-1), which represents the percentile rank of the
Company’s TSR compared to the TSR of the companies comprising the XSD Index,
expressed in decimal form;
“N” means the total number of companies comprising the XSD Index on the date the
TSR is calculated. For clarity, companies added to the XSD Index during the
Performance Period or the applicable Interim Period, as applicable, will be
included in the total number of companies except as provided under the
definition of XSD Index.
“MXIM” means a number representing the Company’s ordinal rank among all other
companies comprising the XSD Index when comparing the Company’s TSR to the TSR
of all other companies comprising the XSD Index over the Performance Period or
the applicable Interim Period, as applicable.
“XSD Index” means the list of companies, the shares of which are held as an
investment by the SPDR S&P Semiconductor ETF, on the last date of the
Performance Period or applicable Interim Period, as applicable, subject to the
following terms:





--------------------------------------------------------------------------------





(i) If companies comprising the XSD Index merge or otherwise combine with each
other pursuant to a transaction that is deemed a “merger of equals,” such
companies shall be excluded from the determination of the XSD Index.
(ii) Dividends that are paid by a company prior to the date they are acquired by
companies that comprise the XSD Index shall be disregarded for purposes of the
determination of the company’s TSR.
(iii) Companies that are added to the XSD Index following the commencement of
the Performance Period that have not been publicly traded during the entire
period in which TSR performance is to be measured (Performance Period, the
period for calculating the Beginning Share Price, or the applicable Interim
Period, as applicable) shall be excluded from the XSD Index.
6.    Total Shareholder Return:
(a)    “Total Shareholder Return” or “TSR” means a fraction, the numerator of
which is equal to the Ending Share Price for the applicable Interim Period or
Performance Period, as applicable, plus Declared Dividends, if any, for the
corresponding applicable Interim Period or Performance Period, and the
denominator of which is the Beginning Share Price.
TSR expressed as a formula is as follows:
TSR = (Ending Share Price + Declared Dividends) / Beginning Share Price
“Ending Share Price” means the average closing price for the applicable Annual
Measuring Period as quoted on the principal exchange on which the applicable
company’s shares are listed, as reported in The Wall Street Journal (or such
other source as the Company may deem reliable for such purposes); provided,
however, that for purposes of determining Performance Attainment Multiplier in
connection with a CIC (as defined in Section 7) pursuant to Section 7 of this
Schedule A, “Ending Share Price” means (A) for the Company, the per Share
consideration price paid for each Share in connection with the CIC, or (B) for
other companies comprising the XSD Index, the average closing price, as quoted
on the principal exchange on which the applicable company’s shares are listed,
as reported in The Wall Street Journal (or such other source as the Company may
deem reliable for such purposes) during the 12-month period ending on the date
on which the CIC is consummated.
“Beginning Share Price” means the average closing price on the applicable stock
exchange of the applicable company’s shares from July 1, 2017 to June 30, 2018.
“Declared Dividends” means ordinary and extraordinary cash dividends declared by
the applicable company during the applicable Interim Period or Performance
Period, as applicable with regard to whether the dividends are paid in such
periods; provided, however, that dividends that are declared by any company
during the period commencing immediately following the date an agreement
contemplating a CIC is executed and ending on the date the CIC is consummated
shall be disregarded for purposes of the calculation of TSR.
For clarity, TSR shall be calculated as follows for the Interim Periods and
Performance Period:
Interim Periods:
Year 1: (Ending Share Price (average closing price from July 1, 2018 to June 30,
2019) plus Declared Dividends for the Interim Period ending on the last day of
Year 1) / Beginning Share Price





--------------------------------------------------------------------------------





Year 2: (Ending Share Price (average closing price from July 1, 2019 to June 30,
2020) plus Declared Dividends for the Interim Period ending on the last day of
Year 2) / Beginning Share Price
Year 3: (Ending Share Price (average closing price from July 1, 2020 to June 30,
2021) plus Declared Dividends for the Interim Period ending on the last day of
Year 3) / Beginning Share Price
Performance Period:
(Ending Share Price at the end of Year 4 (average closing price from July 1,
2021 to June 30, 2022) plus Declared Dividends for the entire Performance
Period) / Beginning Share Price
(b)    The share prices and cash dividend payments reflected in the calculation
of TSR shall be adjusted to reflect share splits during the Performance Period
or the applicable Interim Period, as applicable for purposes of the calculation
of TSR.
7.    Change in Control of the Company: In the event of a Change in Control (as
defined in the Company’s Change in Control Employee Severance Plan for U.S.
Based Employees or the Company’s Change in Control Employee Severance Plan for
Non-U.S. Based Employees (collectively, the “CIC Plan”)), the Performance Shares
shall vest as follows, unless otherwise determined by the Board:
(a)    Immediately prior to the Change in Control (“CIC”), a number of
Performance Shares shall vest equal to the greater of (A) and (B), where:
(A) = a number equal to the sum of the Annual Banked Shares for each completed
Interim Period preceding the Interim Period in which the CIC takes place, and
(B) = a number equal to the product of (1), multiplied by (2) (the “Prorated
Performance Shares”), where:
(1) = the number of Target Shares, multiplied by the CIC Performance Attainment
Multiplier as measured as of a date prior to the consummation of the CIC
specified by the Administrator (the “CIC Earned Shares”), and
(2) = the Pro-Ration Factor.
“Pro-Ration Factor” means a fraction, the numerator of which is the number of
days contained in the period commencing on first day of the Performance Period
and ending on the date on which the CIC is consummated, and the denominator of
which is the number of days contained in the period commencing on the first day
of the Performance Period and ending on the last day of the Performance Period.
(b)    A number of Performance Shares equal to the difference between the CIC
Earned Shares, minus the Prorated Performance Shares (the “CIC Time-Vested
RSUs”) shall vest on the Vesting Date, subject to Grantee’s Continuous Status as
an Employee, Director or Consultant through the Vesting Date; provided, however
that if the CIC Time-Vested RSUs are not assumed, converted, replaced or
substituted with an equivalent award by a successor company (or parent or
subsidiary thereof) in connection with a CIC, then the CIC Time-Vested RSUs will
fully vest immediately before the CIC. If the remaining CIC Time-Vested RSUs are
assumed, converted, replaced or substituted with an equivalent award by a
successor company (or parent or subsidiary thereof) in connection with a CIC,
the vesting of CIC Time-Vested RSUs shall be accelerated upon a termination of
employment following a CIC for which severance benefits are payable in
accordance with and to the extent provided for in the CIC Plan.





--------------------------------------------------------------------------------










APPENDIX
MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT
Special Terms and Conditions
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Performance Share Agreement and the Plan.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award
granted to Grantee if Grantee works and/or resides in one of the countries
listed herein.
If Grantee is a citizen or resident of a country other than the one in which
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the Company shall, in its sole
discretion, determine to what extent the additional terms and conditions
included herein will apply to Grantee under these circumstances.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2018.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Grantee not rely on the information noted herein as the
only source of information relating to the consequences of Grantee’s
participation in the Plan because the information may be out of date at the time
Grantee acquires Shares or sells Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to Grantee’s
particular situation, and the Company is not in a position to assure Grantee of
any particular result. Accordingly, Grantee is advised to seek appropriate
professional advice as to how the relevant laws in Grantee’s country may apply
to Grantee’s situation.
If Grantee is a citizen or resident of a country other than the one in which
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to Grantee.
CHINA
Terms and Conditions
The following provisions apply if Grantee is subject to exchange control
regulations in the People’s Republic of China (the “PRC” or “China”), as
determined by the Company in its sole discretion.





--------------------------------------------------------------------------------





Sale of Shares
To facilitate compliance with any applicable laws or regulations in China,
Grantee agrees and acknowledges that the Company (or a brokerage firm instructed
by the Company) is entitled, at the Company’s sole discretion, to immediately
sell all Shares issued to Grantee at vesting (on behalf of Grantee and at
Grantee’s direction pursuant to this authorization), either at the time of
vesting or when Grantee ceases employment. In this event, the proceeds of the
sale of the Shares, less any Tax-Related Items and broker’s fees or commissions,
will be remitted to Grantee in accordance with applicable exchange control laws
and regulations.
Exchange Control Requirements
Grantee understands and agrees that Grantee will be required to immediately
repatriate to China any funds resulting from the Performance Shares (e.g., the
sales proceeds, dividends paid on Shares). Grantee further understands that,
under applicable exchange control laws and regulations, such repatriation of
funds may need to be effected through a special exchange control account
established by the Company, the Employer or any other Parent or Subsidiary and
Grantee hereby consents and agrees that the funds may be transferred to such
special account prior to being delivered to Grantee. Grantee also agrees to sign
any agreements, forms and/or consents that may be reasonably requested by the
Company (or the Company’s designated broker) to effectuate any of the
remittances, transfers, conversions or other processes affecting the proceeds.
The proceeds may be paid to Grantee in U.S. dollars or in local currency at the
Company’s discretion. If the proceeds are paid in U.S. dollars, Grantee
understands that he or she will be required to set up a U.S. dollar account in
China so that the proceeds may be deposited into this account. Grantee
understands and acknowledges that the Company may face delays in distributing
the proceeds to Grantee due to exchange control requirements in China. As a
result, Grantee understands and acknowledges that neither the Company nor the
Employer nor any other Parent or Subsidiary can be held liable for any delay in
delivering the proceeds to Grantee.
If the proceeds are paid in local currency, Grantee acknowledges that the
Company is under no obligation to secure any particular exchange control
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control requirements. Grantee agrees to bear
any currency fluctuation risk between the time the Shares are sold or a dividend
is paid and the time the net proceeds are converted to local currency and
distributed to Grantee.
Finally, Grantee agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
Notifications
Foreign Asset/Account Reporting Notification
Chinese residents may be required to report to the State Administration of
Foreign Exchange (“SAFE”) all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
non-China residents. Under these rules, Grantee may be subject to reporting
obligations for the Performance Shares, Shares acquired under the Plan and
Plan-related transactions.
IRELAND
Notifications
Director Notification Obligation
Directors of a Subsidiary in Ireland (“Irish Subsidiary”) are subject to certain
notification requirements under the Companies Act, 1990. Among these
requirements is an obligation to notify the Irish Subsidiary in writing




--------------------------------------------------------------------------------





upon receiving or disposing of an interest in the Company (e.g., Performance
Shares) representing more than 1% of the Company’s voting share capital, upon
becoming a director of the Company if such an interest exists at the time, or
upon becoming aware of the event giving rise to the notification requirement.
These notification requirements also apply to a shadow director (i.e., an
individual who is not on the Board of Directors of the Irish Subsidiary but who
has sufficient control so that the Board of Directors of the Irish Subsidiary
acts in accordance with the “directions or instructions” of the individual) or a
secretary of the Irish Subsidiary, and with respect to the interests of a
director’s, shadow director’s or secretary’s spouse or minor children (whose
interests will be attributed to the director, shadow director or secretary).
JAPAN
Notifications
Foreign Asset/Account Reporting Notification
Japanese residents are required to report details of any assets (including any
Shares acquired under the Plan) held outside of Japan as of December 31st of
each year, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Grantee should consult with his or her personal tax
advisor as to whether the reporting obligation applies to Grantee and whether
Grantee will be required to include details of any cash, outstanding Performance
Shares or Shares held by Grantee in the report.
KOREA
Notifications
Exchange Control Notification
Exchange control laws require Korean residents who realize US$500,000 or more in
a single transaction from the sale of shares (including Shares acquired under
the Plan) or the receipt of dividends to repatriate the proceeds to Korea within
three years of the sale/receipt if the transaction occurred before July 18,
2017. Grantee should consult a personal tax advisor to determine whether this
repatriation requirement applies to a particular transaction.
Foreign Asset/Account Reporting Notification
Korean residents are required to declare foreign accounts (i.e., non-Korean bank
accounts, brokerage accounts, etc.) to the Korean tax authorities if the monthly
balance of such accounts exceeds a certain limit (currently KRW 1 billion or an
equivalent amount in foreign currency) on any month-end date during a calendar
year. Korean residents should consult with their personal tax advisor to
determine whether the country in which they hold foreign accounts have entered
into an IGA with Korea.
PHILIPPINES
Notifications
Securities Law Notification
This offer of Performance Shares is being made pursuant to an exemption from
registration under Section 10.2 of the Philippines Securities Regulation Code
that has been approved by the Philippines Securities and Exchange Commission.
Grantee should be aware of the risks of participating in the Plan, which include
(without limitation) the risk of fluctuation in the price of Shares on the
Nasdaq Global Select Market and the risk of currency fluctuations between the
United States Dollar (“U.S. Dollar”) and Grantee’s local currency. In this
regard, Grantee should note that the value of any Shares Grantee may acquire
under the Plan may decrease, and fluctuations in




--------------------------------------------------------------------------------





foreign exchange rates between Grantee’s local currency and the U.S. Dollar may
affect the value of the Performance Shares or any amounts due to Grantee
pursuant to the settlement of the Performance Shares, the subsequent sale of
Shares acquired by Grantee upon settlement or the receipt of any dividends paid
on such Shares. The Company is not making any representations, projections or
assurances about the value of Shares now or in the future.
For further information on risk factors impacting the Company‘s business that
may affect the value of Shares, Grantee should refer to the risk factors
discussion in the Company‘s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company‘s website at
http://www.maximintegrated.com. In addition, Grantee may receive, free of
charge, a copy of the Company‘s Annual Report, Quarterly Reports or any other
reports, proxy statements or communications distributed to the Company‘s
stockholders by contacting the Stock Administration Department at the address
below:
Stock Administration
Maxim Integrated Products, Inc.
160 Rio Robles Drive
San Jose, CA 95134
United States of America
Phone: +1 (408) 601-1000
The sale or disposal of Shares acquired under the Plan may be subject to certain
restrictions under Philippine securities laws. Those restrictions should not
apply if the offer and resale of the Shares takes place outside of the
Philippines through the facilities of a stock exchange on which the Shares are
listed. The Shares currently are listed on the Nasdaq Global Select Market in
the United States of America.
SWITZERLAND
Notifications
Securities Law Notification
The Performance Shares are not intended to be publicly offered in or from
Switzerland. The grant of the Performance Shares is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland. Neither this Agreement nor any other materials relating to the
Performance Shares (a) constitute a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, (b) may be publicly
distributed or otherwise made publicly available in Switzerland or (c) has been
or will be filed with, approved by or supervised by any Swiss regulatory
authority (e.g., the Swiss Financial Market Supervisory Authority (“FINMA”)).
TAIWAN
Notifications
Securities Law Notification
The offer of participation in the Plan is available only for employees of the
Company and its Subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Notification
Taiwanese residents may remit foreign currency (including proceeds from the sale
of Shares or the receipt of any dividends) into Taiwan up to US$5,000,000 per
year without justification. However, if the transaction amount is TWD500,000 or
more in a single transaction, a Foreign Exchange Transaction Form must be




--------------------------------------------------------------------------------





submitted to the remitting bank. Further, if the transaction amount is
US$500,000 or more in a single transaction, supporting documentation, to the
satisfaction of the remitting, must also be provided.
UNITED STATES
There are no country specific provisions.




